Citation Nr: 0426998	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right wrist and hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1967.  He had subsequent service in the National 
Guard from 1983 to 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge, who is making the 
final determination of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

REMAND

The veteran asserts that in May 1967 he sustained an injury 
to his right wrist and hand, involving a lacerated tendon and 
nerves. 

In June 2004, the veteran testified that he injured his wrist 
and hand while stationed at Boblingen, Germany, and that he 
had received medical treatment at the Army hospital following 
the injury.  He stated that as a result of the injury, he 
cannot use his hand properly. 

After several attempts, the RO has been unsuccessful at 
obtaining the service medical records from the Federal 
custodian of military records for service from September 1964 
to August 1967.  

As military hospital records are kept in a separate file from 
the one containing service medical records and as there has 
not been a specific request for the records of inpatient 
hospitalization, under the duty to assist, the case is 
REMANDED for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claim of 
service connection he should submit 
competent medical evidence of a 
current right wrist and right hand 
disability and a medical opinion 
that the current disability is 
related to the in-service injury. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Contact the proper custodian of 
Federal records to search the records of 
the Army hospital in Boblingen, Germany, 
for treatment of the veteran in May 1967 
for a right wrist and right hand injury. 

3.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





